Dismissed and Memorandum Opinion filed March 11, 2004








Dismissed and Memorandum Opinion filed March 11, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01146-CV
____________
 
HARRIS COUNTY
APPRAISAL DISTRICT, AND HARRIS COUNTY APPRAISAL REVIEW BOARD, Appellants
 
V.
 
TONNIE BUGGS, Appellee
 

 
On Appeal from the
11th District Court
Harris County, Texas
Trial Court Cause
No. 03-01552
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 7, 2003.
On March 2, 2004, appellants filed a motion to dismiss the
appeal because they no longer wish to pursue the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 11, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.